Citation Nr: 1002110	
Decision Date: 01/13/10    Archive Date: 01/22/10

DOCKET NO.  07-27 855A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for a dental condition, as secondary to 
residuals of duodenal ulcer with partial gastrectomy, has 
been received.   

2.  Entitlement to a rating in excess of 60 percent for 
residuals of duodenal ulcer with partial gastrectomy.  

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU). 


REPRESENTATION

Appellant represented by:	Pennsylvania Adjutant 
General's Office




WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Zawadzki, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1948 to June 
1950.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from October 2006 and January 2009 rating 
decisions issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) and Insurance Center in Philadelphia, 
Pennsylvania.  In the October 2006 rating decision, the RO 
continued a 40 percent rating for residuals of duodenal ulcer 
with partial gastrectomy and found that new and material 
evidence had not been submitted sufficient to reopen a claim 
for service connection for a dental condition secondary to 
service-connected residuals of duodenal ulcer with partial 
gastrectomy.  In the January 2009 rating decision, the RO 
denied a TDIU.  

In an August 2008 rating decision, the RO granted an 
increased, 60 percent, rating for residuals of duodenal ulcer 
with partial gastrectomy, effective May 5, 2006.  Despite the 
increased rating established, the Veteran has not been 
awarded the highest possible rating, to include on an 
extraschedular basis.  As a result, he is presumed to be 
seeking the maximum possible benefit and his claim remains in 
appellate status.  A.B. v. Brown, 6 Vet. App. 35 (1993).

In August 2008, the Veteran testified before a Decision 
Review Officer (DRO) via teleconference.  A transcript of 
that hearing is of record.  

In November 2009, the Veteran testified during a Board 
hearing before the undersigned Veterans Law Judge sitting at 
the RO (Travel Board hearing).  A transcript of that hearing 
is also of record.  

In August 2009, subsequent to issuance of the most recent 
supplemental statement of the case, the Veteran submitted a 
statement from his private gastroenterologist.  At the 
November 2009 hearing, the Veteran submitted a waiver of RO 
consideration of the evidence.  The Board accepts this 
evidence for inclusion in the record.  See 38 C.F.R. § 
20.1304 (2009).

The Board notes that the claims file reflects that the 
Veteran was previously represented by the Disabled American 
Veterans (DAV) (as reflected in a February 1995 VA Form 21-
22, Appointment of Veterans Service Organization as 
Claimant's Representative).  In August 2007, the Veteran 
filed a VA Form 21-22, appointing the Pennsylvania Adjutant 
General's Office as his representative.  The Board recognizes 
the change in representation.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to a rating in excess of 60 percent 
for residuals of duodenal ulcer with partial gastrectomy and 
entitlement to a TDIU are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

As a final preliminary matter, the Board notes that, in 
October 2007, the Veteran indicated that he would like VA to 
reimburse him for the money he had to spend at his dentist.  
This statement appears to raise a claim of entitlement to 
reimbursement for dental expenses.  It does not appear that 
this matter has been addressed.  Accordingly, it is referred 
to the VA Medical Center (VAMC) for appropriate action.  



FINDING OF FACT

On November 4, 2009, prior to the promulgation of a decision 
in the appeal, the Veteran requested withdrawal of the appeal 
with regard to the request to reopen a claim for service 
connection for a dental condition, as secondary to residuals 
of duodenal ulcer with partial gastrectomy.  


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
Veteran, with regard to his request to reopen a claim for 
service connection for a dental condition, as secondary to 
residuals of duodenal ulcer with partial gastrectomy, have 
been met.  38 U.S.C.A. § 7105(d)(5) (West 2002 & Supp. 2009); 
38 C.F.R. §§ 20.202, 20.204 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105 (West 2002 & Supp. 2009), the Board 
may dismiss any appeal which fails to allege specific error 
of fact or law in the determination being appealed.  A 
substantive appeal may be withdrawn on the record during a 
hearing, and at any time before the Board promulgates a 
decision.  See 38 C.F.R. §§ 20.202, 20.204 (2009).  
Withdrawal may be made by the Veteran or by his or her 
authorized representative.  See 38 C.F.R. § 20.204 (2009).  

During the November 4, 2009 Board hearing, the Veteran 
requested withdrawal of the appeal as to the request to 
reopen a claim for service connection for a dental condition, 
as secondary to residuals of duodenal ulcer with partial 
gastrectomy.  Hence, there remain no allegations of errors of 
fact or law for appellate consideration with respect to that 
claim.  Accordingly, the Board does not have jurisdiction to 
review the appeal as to the request to reopen a claim for 
service connection for a dental condition, as secondary to 
residuals of duodenal ulcer with partial gastrectomy, and it 
must be dismissed.


ORDER

The appeal as to the request to reopen a claim for service 
connection for a dental condition, as secondary to residuals 
of duodenal ulcer with partial gastrectomy, is dismissed.  


REMAND

The Board's review of the claims file reveals that further 
action on the claims remaining on appeal is warranted.  

The Veteran contends that he is unemployable due to his 
service-connected residuals of duodenal ulcer with partial 
gastrectomy, which is his only service-connected disability.  
This disability is evaluated as 60 percent disabling and, as 
such, meets the schedular criteria for consideration of a 
TDIU.  See 38 C.F.R. § 4.16(a) (2009).  

In support of his claim for a TDIU, the Veteran has submitted 
two letters from his private physician, Dr. Washinsky.  In 
December 2008 and February 2009 letters, Dr. Washinsky 
indicated that the Veteran had multiple problems which 
precluded him from gainful employment.  In a letter dated in 
August 2009, the Veteran's private gastroenterologist, Dr. 
Yoo, indicated that the Veteran underwent a Billroth type II 
operation during service, which might cause occasional 
dumping syndrome, resulting in difficulty with maintaining 
gainful employment as a heavy equipment operator.  Despite 
this medical evidence, there is no VA medical examination of 
record providing an opinion as to whether the Veteran's 
service-connected disability, alone, precludes him from 
obtaining and maintaining substantially gainful employment.

The United States Court of Appeals for Veterans Claims has 
held that in the case of a claim for TDIU, the duty to assist 
requires that VA obtain an examination which includes an 
opinion on what effect the veteran's service connected 
disability has on his ability to work.  38 U.S.C.A. § 
5107(a); Friscia v. Brown, 7 Vet. App. 294, 297 (1994); 38 
C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a).  The Veteran has 
not been afforded such an examination, and the Board finds 
that one is necessary to obtain a medical opinion which 
clearly addresses the question of whether his service 
connected disability, alone, renders him unable to secure and 
follow a substantially gainful occupation, consistent with 
this education and experience.

In addition, the record reflects that there are outstanding 
private treatment records pertinent to the claims on appeal.  
During the November 2009 hearing, the Veteran testified that 
he saw Dr. Washinsky, who prescribed all medication, every 
month, and that he also saw Dr. Yoo, who took care of his 
ulcer.  The Veteran added that he last saw Dr. Yoo about two 
months earlier.  

VA has a duty to obtain relevant records of treatment 
reported by private physicians.  Massey v. Brown, 7 Vet. App. 
204 (1994).  The most recent record of treatment from Dr. 
Washinsky currently associated with the claims file is dated 
in February 2008, while the most recent record of treatment 
from Dr. Yoo is dated in November 2007.  The Veteran's 
November 2009 testimony indicates that more recent records of 
treatment from these providers may be available.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The AMC/RO should contact the Veteran 
and obtain the names and addresses of all 
medical care providers, VA and non-VA who 
treated the Veteran for residuals of 
duodenal ulcer with partial gastrectomy.  
Of particular interest are records from 
Dr. Washinsky, since February 2008, and 
Dr. Yoo, since November 2007.  After the 
Veteran has signed the appropriate 
releases, those records should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
AMC/RO cannot obtain records identified 
by the Veteran, a notation to that effect 
should be inserted in the file.  The 
Veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order to allow the Veteran the 
opportunity to obtain and submit those 
records for VA review. 

2.  The Veteran should be afforded a VA 
examination to obtain an opinion 
regarding the impact of his service-
connected disability on his 
employability.  All indicated tests and 
studies are to be performed, and a 
comprehensive social, educational and 
occupational history should be obtained.  
Prior to the examination, the claims 
folder must be made available to the 
physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the physician.  The 
examination must be conducted following 
the protocol in VA's Disability 
Examination Worksheet for Digestive 
Diseases and Intestines (Large and 
Small).  

The examiner should provide an opinion 
concerning the impact of the Veteran's 
service-connected residuals of duodenal 
ulcer with partial gastrectomy on his 
ability to work, specifically whether it 
causes marked interference with 
employment.  The examiner should also 
indicate whether it is at least as likely 
as not (50 percent probability or 
greater) that the Veteran's service-
connected disability, alone, would 
preclude his obtaining and retaining 
substantially gainful employment 
consistent with his education and 
occupational experience.

The examiner should review the claims 
file prior to the evaluation.  A notation 
to the effect that this record review 
took place should be included in the 
report of the examiner.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.

3.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

4.  After ensuring that the development 
is complete, re-adjudicate the claims.  
If not fully granted, issue a 
supplemental statement of the case before 
returning the claims to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


